WINTER, Circuit Judge,
dissenting in part and concurring in part:
It is my view that when a state, under the express authority of § 2 of the Fourteenth Amendment, undertakes to disenfranchise persons convicted of crime, it must nevertheless comply with the Equal Protection Clause contained in § 1 of the Fourteenth Amendment. On that premise I would conclude that S.C.Code § 7-5-120 (Proviso) (b) denies equal protection, because as the district court correctly concluded, the statute selects some crimes as disenfranchising offenses and omits others, some more serious, without justification. I would therefore affirm, and I respectfully dissent from the contrary holding. If, however, my view does not prevail, I agree with the majority that the case must be returned to the district court for trial on plaintiff’s claim of racial discrimination.
I.
I start with the legal basis for my premise. The states are not prevented by the Equal Protection Clause of the Fourteenth Amendment from disenfranchising persons convicted of felonies. It was so held in Richardson v. Ramirez, 418 U.S. 24, 94 S.Ct. 2655, 41 L.Ed.2d 551 (1974), with particular reliance on the language of § 2 of that amendment providing that the appor*402tionment of representatives of a state shall be reduced if the right to vote is abridged “except for participation in rebellion, or other crime . 1 Nor is there doubt concerning the power of a state to disqualify some felons from voting while permitting others to vote. Richardson v. Ramirez, 418 U.S. at 53, 94 S.Ct. at 2670.
What this case is all about is whether there is any limitation on the right of a state to disenfranchise persons convicted of crime. I think that there is. The authority of the state to disenfranchise is, as Richardson v. Ramirez shows, derived from § 2 of the Fourteenth Amendment. That section follows § 1 which guarantees equal protection of the laws, and it is not lightly to be presumed that, having established a standard of even-handed, fair, rational state action in § 1, the framers of the amendment intended to scuttle that standard in permitting the states to disenfranchise those convicted of crime. Ramirez itself recognized that even with the enactment of disenfranchising legislation, equal protection considerations still applied. In Ramirez there was a claim that a total lack of uniformity in the enforcement of the disenfranchising legislation worked a “separate” denial of equal protection, and the Court remanded this aspect of the case for consideration in the first instance by the California court. Surely if the Equal Protection Clause regulates the enforcement of disenfranchising legislation, it is applicable to the enactment of such legislation, particularly the classifications which a legislative body may make.
I would hold that the Equal Protection Clause does so apply. No case holds to the contrary although I am well aware that dictum in at least three cases if read literally would support a contrary result. Those three cases are Green v. Board of Elections, 380 F.2d 445 (2 Cir. 1967), cert. denied, 389 U.S. 1048, 88 S.Ct. 768, 19 L.Ed.2d 840 (1968); Fincher v. Scott, 352 F.Supp. 117 (M.D.N.C.1972), aff’d, 411 U.S. 961, 93 S.Ct. 2151, 36 L.Ed.2d 681 (1973); and Thiess v. State Administrative Board of Election Laws, 387 F.Supp. 1038 (D.Md.1974). But these cases all concerned statutes which disqualified all felons or the equivalent.2 They did not present the problem of selectivity presented by this case, and I find the dicta contained therein unpersuasive.3
The conclusion I would reach is supported by what the Fifth Circuit said in Shepherd v. Trevino, 575 F.2d 1110 (5 Cir. 1978), cert. denied, 439 U.S. 1129, 99 S.Ct. 1047, 59 L.Ed.2d 90 (1979) and two district court decisions, Stephens v. Yeomans, 327 F.Supp. 1182 (D.N.J.1970), and Hobson v. Pow, 434 *403F.Supp. 362 (N.D.Ala.1977). Accord, Note, Disenfranchisement of Ex-Felons: The Standard of Review, 40 Missouri Law Review 130, 132-33, 134 (1975).
In Shepherd v. Trevino, plaintiffs, who had been convicted of separate felonies in federal court but who had satisfied the terms of probation and been discharged from supervision, argued that they had been unconstitutionally denied the right to vote under Texas’s felon disenfranchisement statute. That statute granted the franchise to felons, but only after they had been “restored to full citizenship and right of suffrage, or pardoned.” The plaintiffs argued that the state must have a compelling state interest for such a classification under the Equal Protection Clause, and that the statute did not satisfy a compelling state interest test.
The court rejected the plaintiffs’ position based on Ramirez. The court said: “Section 2’s express approval of the disenfranchisement of felons thus grants to the states a realm of discretion in the disenfranchisement and reenfranchisement of felons which the states do not possess with respect to limiting the franchise of other citizens.” 575 F.2d at 1114. But the court concluded that criminal disenfranchisement statutes which choose among categories of criminals are subject to the Equal Protection Clause:
We do not read Richardson to hold that the realm of state discretion in disenfranchising persons convicted of felonies is limited to the disenfranchisement of all felons or none... .
However, we are similarly unable to accept the proposition that section 2 [of the Fourteenth Amendment] removes all equal protection considerations from state-created classifications denying the right to vote to some felons while granting it to others. No one would contend that section 2 permits a state to disenfranchise all felons and then reenfranchise only those who are, say, white. Nor can we believe that section 2 would permit a state to make a completely arbitrary distinction between groups of felons with respect to the right to vote. Cf. Craig v. Boren, 429 U.S. 190 [97 S.Ct. 451, 50 L.Ed.2d 397] (1976) (twenty-first amendment does not empower states to discriminate invidiously on the basis of sex); Hobson v. Pow, 434 F.Supp. 362, 366-67 (N.D. Ala.1977) (disenfranchisement of one class of misdemeanants struck down as arbitrary). See Note, 40 Mo.L.Rev. 130 (1975). Therefore, we conclude that selective disenfranchisement or reenfranchisement of convicted felons must pass the standard level of scrutiny applied to state laws allegedly violating the equal protection clause. Such laws must bear a rational relationship to the achieving of a legitimate state interest. See, e. g., McGowan v. Maryland, 366 U.S. 420 [81 S.Ct. 1101, 6 L.Ed.2d 393] (1961).
Id. at 1114 (emphasis added). The court went on to find that the Texas statute did contain a rational classification.
Stephens v. Yeomans concerned a statute very similar to the statute in this case, a “crazy quilt” which inexplicably excluded some crimes while including others. The court traced the haphazard development of the statute and concluded that the resultant irrational list of disqualifying crimes could not survive equal protection analysis. Although decided before Ramirez, Stephens, in my view, survives Ramirez, because Stephens was based on the irrationality of the New Jersey statute, not on the state’s supposed lack of power to disqualify felons from voting.
The other significant court decision, Hob-son v. Pow, also supports my conclusion. In Hobson the court struck down the portion of an Alabama disqualification statute which disenfranchised wife-beaters. The court rested its decision on the fact that the statute violated the equal protection clause of the Fourteenth Amendment, because it treated one gender differently from another without even a rational reason for the differentiation. While recognizing the holding of Ramirez, the court found' that this sex discrimination denied the plaintiff equal protection, see Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1974).
*404II.
When the South Carolina statute is examined in light of the applicable equal protection principles, I think it is invalid.4 I agree fully with the district court’s apt analysis:
A simple glance at the crimes that are listed in § 7-5-120 (Proviso) (b) and those that are not, reveals what a kaleidoscopic quilt is portrayed. For one thing, the law discriminates among persons convicted of crimes of the same magnitude. Beating one’s wife disfranchises; beating a stranger, or a son or daughter does not. Breaking into a house disenfranchises; breaking into a car does not. Robbing a person disfranchises; kidnapping him does not. The capriciousness which flows from the statute is patent, (footnote omitted)
I would reject South Carolina’s argument that we should undertake to sever the statute so as not to invalidate the disqualifications which are supported by an acceptable rationale. I have no doubt that a state may disqualify some convicted persons without disqualifying all, so long as there is an acceptable rationale for the classification. Here, the defect in the statute is not merely the inclusion of one or more particular crimes, nor merely the exclusion of one or more particular crimes. The fault is in the overall collection of crimes the conviction of which is made disenfranchising. The statute, in my view, can be rendered constitutional only by rewriting it in its entirety, and I think that the task is better performed by the South Carolina General Assembly.5
III.
If, notwithstanding my views, it is determined that § 2 of the Fourteenth Amendment permits the irrational collection of disqualifications contained in the South Carolina statute, I agree that the issue of racial discrimination must be addressed. Plaintiff has alleged that he is a Negro and he has charged that the statute denied him and members of his class rights guaranteed them by the Thirteenth, Fourteenth, and Fifteenth Amendments.
I, of course, express no view on the merits of this claim, but it seems clear to me that the contention is not manifestly frivolous. The statute has its genesis in the 1895 Constitution of South Carolina, and several students of South Carolina’s history have concluded that racial discrimination was a factor in the selection of disenfranchising crimes:
A third requirement is that the voters shall never have been convicted of certain crimes involving moral baseness and common among negroes; but the black squint of this should not be over emphasized.
David D. Wallace, Constitution of 1895, 35 (1927).
It is not difficult to perceive how these elaborate regulations were designed to discriminate against the Negro. Among the disqualifying crimes were those to which he was especially prone: thievery, adultery, arson, wife-beating, house*405breaking, and attempted rape. Such crimes as murder and fighting, to which the white man was as disposed as the Negro, were significantly omitted from the list.
Francis B. Simpkins, Pitchfork Ben Tillman, 297 (1944).
Additional measures against the Negro vote were provided by a list of disfranchising crimes, including those supposed by the whites to be most frequently committed by Negroes and those of the most heinous nature.
George B. Tindall, South Carolina Negroes 1877-1900, 82 (1966).
See also Ratliff v. Beal, 74 Miss. 247, 20 So. 865 (1896) (commenting on the disenfranchising provisions of the Mississippi Constitution on which the South Carolina Constitution was based). Even if subsequent amendments to the original statute were submitted to the Attorney General under the Voting Rights Act and expressly or impliedly approved by him, it does not follow, as defendants seem to argue, that such action insulates the statute from further inquiry as to a possible racially discriminatory purpose. See, 42 U.S.C. § 1973c; Morris v. Gressette, 432 U.S. 491, 506-07, 97 5. Ct. 2411, 2421, 53 L.Ed.2d 506 (1977); United States v. East Baton Rouge Parish School Board, 594 F.2d 56 (5 Cir. 1979).
I therefore concur in remand on the claim of racial discrimination to the district court.6
BUTZNER, J., authorizes me to state that he joins in this opinion.

. Two sentences in the court’s opinion succinctly express the holding:
We hold that the understanding of those who adopted the Fourteenth Amendment, as reflected in the express language of § 2 and in the historical and judicial interpretation of the Amendment’s applicability to state laws disenfranchising felons, is of controlling significance in distinguishing such laws from those other state limitations on the franchise which have been held invalid under the Equal Protection Clause by this Court.
418 U.S. at 54, 94 S.Ct. at 2671.
We therefore hold that the Supreme Court of California erred in concluding that California may no longer, consistent with the Equal Protection Clause of the Fourteenth Amendment, exclude from the franchise convicted felons who have completed their sentences and paroles.
418 U.S. at 56, 94 S.Ct. at 2671.


. The Maryland statute which was in issue in Thiess disqualified all persons convicted of “larceny or other infamous crime.” The Attorney General of Maryland subsequently issued two opinion letters listing “infamous” crimes. That list does not indicate that the Attorney General had created an irrational collection of crimes, since the court noted that other crimes could be determined to be “infamous” even if they did not appear on the list. 387 F.Supp. 1040 n.3. In any event, the Maryland Attorney General indicated that all felonies were to be considered “infamous crimes” within the statute. 58 Op. Atty. Gen. 301 (1973).


. In fact, the court in Green, in admittedly qualified language, appeared to recognize the possibility of an equal protection challenge: “There may, of course be crimes ... which are of such minor significance that exclusion for their commission might raise not only a question of wisdom . .. but even a substantial constitutional question at least if we look at § 1 of the Fourteenth Amendment alone.” 380 F.2d at 452.


. The district court was not required to decide whether the state must present a compelling justification for its selection of particular crimes, since the selection contained in the South Carolina statute did not survive scrutiny even under the less rigorous rational reason standard. Likewise, I find it unnecessary to determine whether criminal disenfranchising statutes must be subjected to a more rigorous test. However, I note that restrictions on the franchise have been carefully scrutinized in the past, see, e. g., Kramer v. Union Free School District, 395 U.S. 621, 89 S.Ct. 1886, 23 L.Ed.2d 583 (1969). In Ramirez, the Court found Kramer and similar cases inapplicable to the issue of state power to disenfranchise felons, because of the explicit provisions of § 2. 418 U.S. at 54, 94 S.Ct. at 2670. But Ramirez did not render Kramer inapplicable to a case like the instant one. When the form of a criminal disenfranchisement statute is at issue, as in this case, the cases found inapposite in Ramirez may determine the level of scrutiny to be applied to the restriction on the franchise.


. Cf. Carey v. Brown, 447 U.S. 455, 100 S.Ct. 2286, 65 L.Ed.2d 263 (1980); Police Department of Chicago v. Mosley, 408 U.S. 92, 92 S.Ct. 2286, 33 L.Ed.2d 212 (1972); Skinner v. Oklahoma, 316 U.S. 535, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942).


. On remand the district court should also address the question of whether the Act of June 25, 1868, 15 Stat. 73, under which South Carolina was readmitted to the Union placed any limitation on the power of South Carolina to disqualify criminals from voting. That statute provided, with respect to South Carolina and other states, as a condition of readmission to the Union:
that the constitutions of neither of said states shall ever be so amended or changed as to deprive any citizens or class of citizens of the United States of the right to vote in said state, who are entitled to vote by the constitution thereof herein organized, or except as a punishment for such crimes as are now felonies at common law ....
At the effective date of the Act of June 25, 1868, the South Carolina constitution disenfranchised only persons convicted of “treason, murder, robbery, or duelling”. S.C.Constitution of 1868, Art. VIII, § 8. The present statute, in substantially its present form, did not appear until the S.C.Constitution of 1895.
Thus there is a question as to whether the existing state statute offends the Act of June 25, 1868. Additionally, the Act of June 25, 1868, enacted by the same Congress that adopted the resolution of ratification of the Fourteenth Amendment, when coupled with the limited disqualification in the S.C.Constitution of 1868, suggests that it was not the intention of the framers of § 2 of the Fourteenth Amendment that citizens of the United States be disfranchised for all of the crimes enumerated in § 7-5-120 (Proviso), thus indicating the incorrectness of the view of the majority as to the validity of the present South Carolina disenfranchising statute for another reason.